Exhibit 99.1 OPHTHALMIC IMAGING SYSTEMS CONTACTS: Gil Allon, CEO 221 Lathrop Way, Suite I Ariel Shenhar, CFO Sacramento, CA95815 (916) 646-2020 INVESTOR RELATIONS Jody Cain Lippert/Heilshorn & Associates (310) 691-7100 OPHTHALMIC IMAGING SYSTEMS REPORTS THIRD QUARTER FINANCIAL RESULTS - - - Announces net revenue increase of 50% for the nine month period and 25% for the third quarter on higher imaging and informatics product sales SACRAMENTO, Calif. November 8, 2010 – Ophthalmic Imaging Systems (OIS) (OTC BB: OISI), a leading digital imaging, image management, Electronic Medical Records (EMR) and Practice Management (PM) company, today reported financial results for the three and nine months ended September 30, 2010, and provided an update on recent corporate developments. For the third quarter of 2010, OIS reported record net revenue of $4.9 million, up 25% or $992,000 from net revenue of $3.9 million for the third quarter of 2009, primarily due to higher product sales. Gross margin for the three months ended September 30, 2010 was 55%, compared with 58% in the prior year period, with the decline due to product mix. Operating expenses for the third quarter of 2010 were $3.2 million, compared with $2.1 million for the third quarter of 2009. Sales and marketing expenses increased to $1.7 million compared with $959,000 in the prior year period, with the increase primarily due to expenses to introduce and support the launch of OIS EyeScan™ in international and U.S. eye care markets. The net loss for the third quarter of 2010 was $466,788, or $0.02 per share, compared with net income of $85,656, or $0.00 per share, for the third quarter of 2009. “We are reporting record net revenue for the quarter and nine month period with strong growth coming from both our informatics and eye imaging businesses,” said Gil Allon, Chief Executive Officer of OIS. “We continue to gain traction with our informatics solutions, due to the strength of our product and service offerings and favorable market dynamics. OIS is the only provider of a single EMR/PM, PACS and Imaging solution for ophthalmology practices, and our wholly owned subsidiary Abraxas Medical Solutions is expanding into the OB/GYN and orthopedic specialty markets with a single-platform EMR/PM and scheduling solution. “We received a warm reception at last month’s American Academy of Ophthalmology meeting to our recently launched clinical content for OIS EMR v 4.1, a CCHIT 08-approved Ambulatory EHR. We also showcased the expanded capabilities of the OIS Symphony™ with the new Web Digital Reporter module, as well as the addition of new Symphony Link partners. These offerings build on the established position of OIS Symphony as the gold standard for eye care image management systems. OIS www.oisi.com 221 Lathrop Way, Suite I main 800.338.8436 Sacramento, CA 95815 fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release November 8, 2010 “We are pleased with early acceptance of our OIS EyeScan,” he added. “This is the only FDA-approved portable device that allows for scanning both the anterior and posterior of the eye. We recently added a seventh product module, which enables eye care professionals to capture retinal images without dilating a patient's eye. We believe the new module further supports our market expansion opportunity beyond U.S. ophthalmologists to the approximate 35,000 domestic optometrists and eye care professionals in international markets.” Nine Month Financial Results For the nine months ended September 30, 2010, OIS reported record net revenue of $13.8 million, up 50% from net revenue of $9.2 million for the nine months ended September 30, 2009. The $4.6 million increase is primarily due to higher product sales. Gross margin for the nine months ended September 30, 2010 reached 57% from 53% for the first nine months in 2009, mainly due to an increase in higher-margin software revenue. Operating expenses for the nine months ended September 30, 2010 were $9.4 million, compared with $10.9 million for the comparable period last year, which included $4.4 million in impairment expense related to the debt of MediVision Medical Imaging Ltd. The net loss for the nine months ended September 30, 2010 was $1.8 million, or $0.06 per share, compared with a net loss for the nine months ended September 30, 2009 of $5.0 million, or $0.25 per share. As of September 30, 2010, the Company had current assets of $11 million, which included $2.0 million in cash from the final installment under a June 2009 purchase agreement with U.M. AccelMed, LP completed in May 2010, and stockholders’ equity of $5.9 million. About Ophthalmic Imaging Systems Ophthalmic Imaging Systems (www.oisi.com) is the leading provider of ophthalmic digital imaging and informatics systems. The Company designs, develops, manufactures and markets digital imaging systems, image management and integrated EMR and PM solutions for the eye care market. With more than 25 years in the ophthalmic imaging business, the Company has consistently introduced new, innovative technologies. Through its wholly owned subsidiary, Abraxas Medical Solutions, the Company provides EMR and PM software to OB/GYN, orthopedic and primary care physicians. The Company markets and supports its products through an extensive network of dealers, distributors and direct representatives. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. OIS www.oisi.com 221 Lathrop Way, Suite I main 800.338.8436 Sacramento, CA 95815 fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release November 8, 2010 Ophthalmic Imaging Systems Selected Financial Data Condensed Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, UNAUDITED UNAUDITED UNAUDITED UNAUDITED Net Revenue $ Cost of Sales Gross Profit Sales And Marketing General And Administrative Impairment related to the debt of MediVision - - Research and development Research and development-related party - - - Total Operating Expenses Loss From Operations ) ) ) Other Income – Settlement - - - Interest And Other Expense, Net ) ) ) Net Loss Before Income Taxes ) ) ) Income Tax Expense ) ) Net Loss ) ) ) Less Noncontrolling Interest’s Share ) - ) - Net Loss Attributable To Ophthalmic Imaging Systems ) $ ) $ ) Basic And Diluted Net Loss Per Share $ ) $ ) $ ) $ ) Shares Used In The Calculation Of Basic And Diluted Net Loss Per Share OIS www.oisi.com 221 Lathrop Way, Suite I main 800.338.8436 Sacramento, CA 95815 fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release November 8, 2010 Ophthalmic Imaging Systems Condensed Consolidated Balance Sheets (Unaudited) Assets September 30 December 30 UNAUDITED UNAUDITED Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Restricted cash - Furniture and equipment, net of accumulated depreciation of $1,240,863 and $1,076,084 respectively Capitalized imaging software, net of accumulated amortization of $294,413 and $168,236, respectively Capitalized software development, net of accumulated amortization of $671,320 and $383,612, respectively AcerMed asset purchase, net of accumulated amortization of $332,542 and $190,024, respectively Goodwill Customer relationship intangible assets and other intangible assets, net of accumulated amortization of $56,727 and $11,636, respectively Prepaid financing - Licensing rights intangible asset, net of accumulated amortization of $24,779 and $0, respectively Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accounts payable – related party - Accrued liabilities Deferred extended warranty revenue-current portion Customer deposits Notes payable- current portion Total current liabilities Deferred extended warranty revenue, less current portion Line of credit - Notes payable, less current portion Total liabilities Commitments and contingencies Equity Ophthalmic Imaging Systems’ stockholders' equity: Common stock, no par value, 100,000,000 shares authorized; 30,302,151 and 26,500,059 issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in-capital Accumulated deficit ) ) Cumulative translation adjustment ) Total Ophthalmic Imaging Systems’ stockholders’ equity Noncontrolling interest Total equity Total liabilities and stockholders' equity $ $ # # # OIS www.oisi.com 221 Lathrop Way, Suite I main 800.338.8436 Sacramento, CA 95815 fax 916.646.0207 USA
